20 A.3d 1191 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Jeanette GARCIA, Respondent.
No. 738 MAL 2010.
Supreme Court of Pennsylvania.
May 25, 2011.

ORDER
PER CURIAM.
AND NOW, this 25th day of May 2011, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
a. Whether the Pennsylvania Superior Court erred [by] denying the Commonwealth's motion to dismiss the appeal of respondent for lack of jurisdiction, since the appeal involved a judgment of sentence issued by a Magisterial District Judge, and there was no order of Common Pleas entered?
b. Whether a Defendant who seeks to change a plea of guilty previously entered before a Magisterial District Judge must do so within ten days *1192 afforded by rule, or be precluded from challenging the entry of the plea?